Order entered September 23, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01503-CV

                           HOSSEIN JAHANSHAHI, Appellant

                                             V.

                           MASOOMEH JANGRAVI, Appellee

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-11-03913

                                         ORDER
       We GRANT appellee’s September 21, 2015 third motion to extend time to file brief and

ORDER the brief be filed no later than October 21, 2015.


                                                    /s/    CRAIG STODDART
                                                           JUSTICE